Citation Nr: 0310947	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from September 1964 to 
September 1968.  He has also had confirmed active duty for 
training (ACDUTRA).  This appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the issues of whether new and material 
evidence had been submitted to reopen claims for entitlement 
to service connection for Crohn's disease and post-traumatic 
stress disorder were appealed to the Board.  During a hearing 
before the undersigned, held in January 2003, the veteran 
withdrew these issues.  Thus, the only issue now before the 
Board is the issue noted on the title page.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2002).


FINDINGS OF FACTS

1.  Service connection for a heart disorder (atherosclerotic 
coronary artery disease, status-post 3 vessel coronary artery 
bypass graft) was denied by means of a May 1998 rating 
decision.

2.  Evidence submitted since the May 1998 rating decision 
includes evidence not previously submitted to VA, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in May 1998, the RO denied the 
veteran's claim for entitlement to service connection for a 
heart disorder (atherosclerotic coronary artery disease, 
status-post 3 vessel coronary artery bypass graft).  In that 
decision, the RO determined that the veteran's 
atherosclerotic coronary artery disease existed prior to 
ACDUTRA in August 1992, that there was no evidence indicating 
that the veteran had a myocardial infarction during ACDUTRA 
in August 1992, and that the disease was not incurred or 
aggravated during that period of ACDUTRA.  The veteran was 
notified of that decision by a letter dated the same month; 
he did not appeal the decision.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R.  § 3.159 (2002) (effective for claims filed on 
and after August 29, 2001)

The Board notes that subsequent to the May 1998 rating 
decision, the veteran has submitted several letters from M. 
J. Suprys, M.D., which indicate that the veteran sustained a 
heart attack while on training maneuvers in August 1992.  Dr. 
Suprys explains that the veteran's symptoms were classic for 
an acute myocardial infarction, even though his heart muscle 
showed no signs of significant damage.  She further explains 
that the combination of heavy physical exertion and the high 
altitude were the direct causes of the heart attack, which 
occurred while the veteran was on ACDUTRA in August 1992.

Having considered the evidence both prior and subsequent to 
the May 1998 rating decision, the Board finds that the 
letters from Dr. Suprys contain new information not 
previously before VA, that the information bear directly and 
substantially upon the specific matter under consideration, 
that the information is neither cumulative nor redundant, and 
that in connection with evidence previously assembled, the 
information is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened.  

As the Board's decision is a full grant of benefits with 
regard to the reopening of the claim, a discussion of VA's 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 is unnecessary.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).


ORDER

A claim for entitlement to service connection for a heart 
disorder is reopened.  


REMAND

The record indicates that there is conflicting medical 
evidence as to whether the veteran did or did not have a 
myocardial infarction while on ACDUTRA in August 1992.  The 
RO should obtain any outstanding medical records and schedule 
the veteran for a VA examination to determine whether there 
was incurrence, or aggravation of a heart disorder during 
ACDUTRA in August 1992.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
measures to ensure that all pertinent 
medical records are obtained and 
associated with the claims file.  This 
should include all VA, private, and 
service medical records.  

2.  The RO should contact the veteran and 
request that he submit any additional 
pertinent records within his possession, 
or, if he so desires, to submit the 
appropriate release forms to allow VA to 
obtain such records.  

3.  The RO should take the appropriate 
measures to obtain the veteran's Social 
Security Administration file, to include 
all supporting medical documents, and 
associate such records with the claims 
file.  

4.  The RO should then schedule the 
veteran for a VA cardiology examination.  
The claims file must be made available to 
and reviewed by the examiners prior to 
the requested study.  The examiner is to 
conduct a thorough evaluation and to 
administer any necessary tests.  
Following a review of the service and 
postservice medical records, to include 
Dr. Suprys' opinions, the examiner should 
then specify the diagnosis of the 
veteran's heart disorder, and state 
whether it is as least as likely as not 
that such disorder was first manifested 
during ACDUTRA in August 1992.  If the 
examiner determines that the diagnosed 
heart disorder pre-existed ACDUTRA 
service in August 1992, the examiner 
should state whether it is as least as 
likely as not that such heart disorder 
was aggravated (underwent an increase in 
disability, not due to the natural 
progress of the disease) during the 1992 
ACDUTRA service.  In responding to the 
second question, the examiner is 
specifically asked to state whether it is 
as least as likely as not that the 
veteran had a myocardial infarction 
during the August 1992 ACDUTRA.  

5.  The RO should then review the 
evidence of record and adjudicate the 
issue of entitlement to service 
connection for a heart disorder.  The RO 
should ensure that all action necessary 
under the Veterans Claims Assistance Act 
of 2000 concerning the duty to notify and 
assist the veteran are accomplished.  
38 U.S.C.A. §§ 5100, 5103, 5103A and  
5107 (West 2002); 38 C.F.R. § 3.129 
(2002).  This includes notification of 
the law, as well as compliance with the 
notice requirements as to what VA will do 
and what the veteran must do, consistent 
with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

6.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


